Citation Nr: 1216226	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-01 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for post left femoral shaft fracture (exclusive of the period from May 1, 2006, until July 1, 2007, pursuant to 38 CFR § 3.654(b), due to the Veteran's return to active duty status)

2. Entitlement to an initial compensable rating for post right hamstring muscle tear. 

3. Entitlement to an initial rating in excess of 10 percent for right hip sprain (exclusive of the period from May 1, 2006, until July 1, 2007, pursuant to 38 CFR § 3.654(b), due to the Veteran's return to active duty status).

4.  Entitlement to an initial compensable rating for limitation of extension of the right thigh.

5.  Entitlement to an effective date earlier than December 8, 2008, for the assignment of a 100 percent schedular rating for adjustment disorder with depressed mood.  



REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1977, from June 1982 to July 1982, from December 2001 to December 2002, and from May 2006 to June 2007. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for residuals of a left femur fracture, right hamstring tear, and right hip strain and assigned 0 percent ratings for each of these disabilities.  The RO granted a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  38 C.F.R. § 3.324 (2011).  The Veteran appealed the rating decision with a request for higher initial ratings for these disabilities.  See Fenderson v. West, 12 Vet. App. 119   (1999).  Jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Manchester, New Hampshire.  

Also on appeal is a June 2009 RO rating decision increasing the schedular disability rating of the Veteran's adjustment disorder with depressed mood from 70 percent disabling to 100 percent disabling effective from December 8, 2008.  

In October 2008, the Board remanded the increased rating claims on appeal to the RO for additional evidentiary development.  


Following the Board's remand, the RO issued a rating decision in April 2010 granting a total disability rating based on individual unemployability (TDIU) effective from July 1, 2007.  The Veteran did not file a second notice of disagreement (NOD) disagreeing with the effective date assigned by the RO for the award of the TDIU.  Consequently, that issue is not presently in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second NOD must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

The RO then issued a rating decision in January 2012, which (1) granted an earlier effective date for the award of service connection for status-post left femoral shaft fracture-closed, effective from December 30, 2002; (2)  granted an increased evaluation for status-post left femoral shaft fracture-closed, from 0 percent disabling to 20 percent effective December 30, 2002; (3) discontinued the 20 percent rating for status-post left femoral shaft fracture-closed effective May 1, 2006 due to the Veteran's return to active duty, until July 1, 2007, the date following his separation from active duty; (4) granted an earlier effective date for the award of service connection for right hip strain/sprain effective from December 30, 2002; (5) granted an increased evaluation for right hip strain/sprain from 0 percent disabling to 10 percent effective from December 30, 2002; (6) discontinued compensation for right hip strain/sprain effective from May 1, 2006, due to the Veteran's return to active duty, until July 1, 2007, the date following his separation from active duty; (7) granted a separate, noncompensable (zero percent) disability rating for limitation of extension of the right thigh percent effective from January 12, 2009; and (8) granted service connection for left leg length discrepancy with an initial disability evaluation of 0 percent effective December 20, 2005.

Since January 2012, the Veteran has not filed a second NOD disagreeing with either the schedular rating or effective date assigned by the RO in the January 2010 rating decision for the left leg length discrepancy.  Thus, those issues are not in appellate status before the Board.  See 38 C.F.R. §§ 20.200, 20.201, 20.302; Grantham, 114 F.3d 1156.  

However, because ratings higher than 20 percent and 10 percent are available, respectively, for the Veteran's status-post left femoral shaft fracture-closed, and hip strain/sprain, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the claims for a higher disability rating regarding those disabilities, as reflected on the title page, remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

Likewise, the issue of entitlement to an initial compensable rating for limitation of extension of the right thigh is in appellate status as a component of the intertwined issue of entitlement to an increased rating for entitlement to an initial rating in excess of 10 percent for right hip sprain.  See 38 C.F.R. § 4.71a, including Diagnostic Codes 5250-5255.

The case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

After a careful review of the record, the Board finds that further development is necessary in this matter.  

First, regarding the increased rating claims before the Board, the Veteran wrote in December 2008 that he was receiving Social Security Administration (SSA) disability benefits.  The SSA records have not been obtained.  The Veteran's December 2008 letter was received subsequent to the Board's October 2008 remand, and the Board did not expressly direct the Agency of Original Jurisdiction (AOJ) to obtain such records.  Thus, the Board is unable to find that there was not substantial compliance with the October 2008 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008)

Nonetheless, where there is factual notice to VA that a Veteran is receiving SSA disability benefits, VA has the duty to acquire a copy of the SSA records, including the decision granting SSA disability benefits and the supporting medical documentation, if they are relevant.  SSA records are relevant if either (1) there is an SSA decision pertaining to a medical condition related to the one for which the Veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Baker v. West, 11 Vet. App. 163 (1998).

Here, the Veteran's December 2008 statement gives rise to a reasonable belief that the SSA records are pertinent to the remanded claims for higher increased ratings.  Accordingly, all necessary action must be undertaken to attempt to obtain the SSA records.  See Golz, 590 F.3d at 1323.  

Second, regarding the claim of entitlement to an effective date earlier than December 8, 2008, for the assignment of a 100 percent schedular rating for PTSD, remand is necessary to allow the RO the opportunity to issue a statement of the case (SOC) as required by 3.103(f).  

In particular, the claims file shows that the RO issued a rating decision in June 2009 granting a 100 percent schedular disability rating for PTSD effective from December 8, 2008.  Then, in November 2009, the Veteran's attorney filed a statement expressing disagreement with the effective date assigned by the RO ("My rating should have been dated back to 2004 base[d] on my medical records and treatment schedules.").  This NOD placed the issue into appellate status, which required issuance of an SOC.  See 3.103(f).  Subsequently, the RO did not issue a SOC.  Rather, the Veteran attended an informal conference at the RO in April 2010.  According to the Informal Conference Report, the Veteran and the RO agreed to assign a total disability rating based on individual unemployability (TDIU) effective from January 1, 2007.  (This action was completed in an April 2010 rating decision.)  However, it is not clear from the Informal Conference Report that this action satisfies the Veteran's appeal for a 100 percent schedular rating for PTSD effective from 2004.  Moreover, although the claims file alludes to an intention by the Veteran to withdraw his appeal (see, for example, a September 2009 VA treatment note), he has not filed a written withdrawal of his appeal at the RO or with the Board, as required by 38 C.F.R. § 20.204 (2011).  

In cases before the Board in which a claimant has timely filed a NOD with a determination of the agency of original jurisdiction (AOJ) on a claim, but the record reflects that the AOJ has not subsequently granted the claim in full and has not furnished the claimant with a SOC, the Board shall remand the claim to the AOJ with instructions to prepare and issue a SOC.  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, under these circumstances, the Board has no discretion and is required remand this issue to the RO for the issuance of an SOC.  

Accordingly, the case is REMANDED for the following action:

1. The RO must take the appropriate steps to issue the Veteran a SOC addressing the issue of entitlement to an effective date earlier than December 8, 2008, for the assignment of a 100 percent schedular rating for PTSD.  The SOC must include (a) a summary of the evidence in the case relating to the issue; (b) a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) the AOJ's determination on the issue and the reasons for each determination.  The SOC should also include a complete description of the Veteran's rights and responsibilities in perfecting an appeal on this issue, and afford him an appropriate time period to respond.  

Thereafter, if the Veteran files a timely substantive appeal (VA Form 9) on the issue, the RO should undertake any further action indicated, and then readjudicate the claim in light of the entire evidentiary record, and then issue a supplemental statement of the case (SSOC), if indicated.

2.  The RO should also take appropriate steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's award or denial of Social Security disability benefits, including any decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision.  

All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile.  The Veteran should be informed of same in writing.  

3.  After completing the requested actions, and any additional notification and/or development warranted by the record, the RO should readjudicate the remanded claims of entitlement to higher initial ratings for the post left femoral shaft fracture, post right hamstring muscle tear, right hip sprain, and limitation of extension of the right thigh in light of all pertinent evidence and legal authority.  If any such benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative, if any, an appropriate SSOC that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



